Citation Nr: 1140269	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1975 to June 1987. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, inter alia, denied service connection for the issues currently on appeal.

As support of his claims, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing) in November 2008.  The transcript of the hearing is associated with the claims folder and has been reviewed.  

This case was initially before the Board in March 2009, at which time the Board found that no new and material evidence had been received to reopen previously denied claims for service connection for residuals of cold-weather injury in both feet and for hypertension, and denied service connection for tinea pedis, a cervical spine disorder, and for bilateral tinnitus.  The Veteran appealed the portion of the March 2009 Board decision denying service connection for tinea pedis and bilateral tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, the Court remanded the Board's denials of service connection for tinea pedis and bilateral tinnitus for further development consistent with instructions in a Joint Motion for Remand (Joint Remand).

Pursuant to the February 2010 Court Order and Joint Remand, in January 2011, the Board remanded the issues currently on appeal for a complete copy of the Veteran's VA treatment records and for VA examinations concerning the Veteran's tinea pedis and tinnitus to determine the etiology of these two alleged disorders.  The case has returned to the Board and is again for ready for appellate action.

In an October 2011 statement, the Veteran appeared to raise an additional issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of cold-weather injury in both feet.  The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of cold-weather injury in both feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of tinea pedis.

2.  There is credible evidence of tinea pedis during and since service.

3.  There is competent medical evidence of a link between the Veteran's tinea pedis and his military service.

4.  There is medical evidence of a current diagnosis of bilateral tinnitus.

5.  There is probative medical evidence against a link between the Veteran's bilateral tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, tinea pedis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Bilateral tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2004 and November 2004.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his service-connection claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, in a letter dated in March 2006, the RO additionally advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in March 2006, after issuance of the initial unfavorable AOJ decision in March 2006.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in June 2004 and November 2004, followed by subsequent Dingess notice in March 2006, the RO readjudicated the claims in an SOC dated in February 2006 and SSOCs dated in July 2008 and August 2011.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Further, the Veteran and his representative have submitted statements in support of his claims.  The Veteran also provided testimony at a November 2008 Travel Board hearing.  Additionally, the Veteran was provided with VA examinations in connection with his claims.  Finally, in a September 2011 SSOC notice response, the Veteran indicated that he has no other information or evidence to submit.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2011 remand.  Specifically, the RO was instructed to obtain any VA treatment records dated to the present pertaining to the Veteran's tinea pedis and bilateral tinnitus, and provide the Veteran VA examinations to determine the nature and etiology of any current tinea pedis and bilateral tinnitus.  The Board finds that the RO has complied with these instructions to the extent possible, and that the VA examination reports dated in March 2011 substantially comply with the Board's January 2011 remand directives as they responded to the queries posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service-connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Tinea Pedis

In this case, the Veteran contends that his tinea pedis was incurred in service, after he experienced frostbite in his feet.  See Travel Board hearing transcript dated in November 2008.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, VA examination reports dated in June 1994 and March 2011 reflect a diagnosis of tinea pedis.  See VA examination reports dated in June 1994 and March 2011.  Furthermore, VA treatment records indicate that the Veteran has tinea pedis.  Specifically, VA treatment records dated in April 2007, July 2007, and January 2008 show treatment for the disorder.  Thus, there is sufficient evidence of a current diagnosis of tinea pedis.  Consequently, the determinative issue is whether the Veteran's tinea pedis is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In-service, the Veteran's STRs are negative of any evidence of diagnosis of, or treatment for, tinea pedis or other skin disorders of the feet.  The Veteran's separation examination dated in January 1987 indicated a finding of a history of frostbite, right greater than the left, symptomatic with cold weather and prolonged walking.  

Post-service, the Veteran asserts that he has experienced symptoms of tinea pedis since service, during which he sustained frostbite of the feet and subsequently began to experience symptoms such as rotting, itchiness, and bleeding.  See Travel Board hearing transcript dated in November 2008.  

In this case, the Board finds that the Veteran's statements concerning in-service incurrence of tinea pedis and continuity of symptomatology since service are credible.  At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

Here, the Veteran's contentions regarding in-service symptomatology of tinea pedis following cold-weather injury in his feet during service are supported by the notation in his January 1987 separation examination indicating that he had a history of frostbite in the feet during service.  He also has consistently reported his in-service cold-weather injury to the feet throughout the course of the appeal and during VA treatment sessions.  

Thus, based on the foregoing, which shows consistent reports by the Veteran concerning his in-service cold-weather injury of his feet and symptomatology of tinea pedis following such an injury, and his January 1987 separation examination report documenting the actual occurrence of such injury, the Board finds that the Veteran is credible to the extent that he reports that he has had symptoms of tinea pedis since active service. 

As to a nexus between the Veteran's current tinea pedis and his active military service, the findings of a March 2011 VA examiner provide strong evidence in favor of the claim.  Specifically, the VA examiner opined that "[i]t is at least as likely as not that [the Veteran's tinea pedis] existed while [he] was in the service."  As there is no contrary evidence of record, the Board finds great probative weight in this opinion.  

Thus, given the Veteran's credible statements of continuity of symptomalogy and the March 2011 VA examiner's favorable medical nexus opinion, the Veteran is given the benefit of the doubt, and competent evidence is in favor of his claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Bilateral Tinnitus

The Board now turns to analysis of the Veteran's claim for service connection for bilateral tinnitus, which he asserts began in service as the result of exposure to loud noises as an operator of tanks.  See Travel Board hearing transcript dated in November 2008.  

As already mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, January 2005 and March 2011 VA audiology examinations indicate that the Veteran reported constant tinnitus bilaterally and provided a medical nexus opinion regarding the Veteran's tinnitus.  Thus, there is sufficient evidence of current bilateral tinnitus.  Consequently, the determinative issue is whether the Veteran's bilateral tinnitus is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  It is in this critical respect that the Veteran's claim fails.
    
A review of the Veteran's STRs reveals no evidence whatsoever of complaints, treatment, or diagnosis of tinnitus in either ear during his years of active service.  Moreover, service entrance and separation examinations dated in October 1975 and January 1987, respectively, indicate no reports or findings of tinnitus.  The Veteran indicated no hearing loss or tinnitus on his January 1987 Report of Medical History.  Thus, the Board must find that the STRs, as a whole, provide negative evidence against this claim, as they show neither complaints nor evidence of bilateral tinnitus.  

Post-service, VA treatment records are entirely absent of any mention or complaints of tinnitus.  In this regard, the Board finds that any statements made by the Veteran concerning in-service occurrence and continuity of symptomatology are incredible.  In this regard, as noted above, credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza, 7 Vet. App. at 510-511.  

In the case at hand, the Board observes that, while the Veteran asserts that his current tinnitus stemmed from in-service acoustic trauma, the medical evidence of record shows that the Veteran nevertheless has never reported such alleged in-service acoustic trauma or any existing tinnitus to any treating physician.  In this regard, lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Board finds it telling that the Veteran has never reported any in-service acoustic trauma or any problems with ringing in his ears to his physicians.

As to a nexus between the Veteran's current bilateral tinnitus and his active military service, the medical evidence of record on this determinative issue includes two favorable VA medical opinions, and one unfavorable VA medical opinion.  In this regard, in the evaluation of the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the two positive opinions, a January 2005 VA examiner noted the Veteran's military noise exposure through his work with machine guns, tanks, heavy equipment, mortars, aircraft, engines and firearms for over 11 years.  He also noted post-service occupational noise exposure through the Veteran's work at an aluminum plant, as a welder, and at a car factory and other factories.  The Veteran also had intermittent recreational exposure to noise through working with power tools.  The VA examiner provided the diagnoses of right ear hearing loss and bilateral tinnitus.  He indicated that the Veteran's tinnitus was associated with the right ear hearing loss and that it was more likely than not attributable to military noise exposure.  However, he also opined that the Veteran's right ear hearing loss was not caused by military noise exposure. 

A March 2011 VA general examination also found the Veteran's tinnitus to be at least as likely as not secondary to exposure to high noise levels during service because the Veteran was in the service for 12 years.  The March 2011 VA examiner indicated that the Veteran reported ringing in his ears since service.  

As to the unfavorable medical nexus opinion, the Veteran was provided a VA audiology examination in March 2011.  This VA examiner noted the Veteran's military noise exposure from weapons fire and heavy equipment; his post-service occupational noise exposure from work at an aluminum plant, aircraft factory, and car manufacturer; and his recreational noise exposure from his hobby of working with power tools.  The VA examiner noted that the Veteran was provided hearing protection in all the aforementioned situations.  At this VA examination, the Veteran was found to have moderate to severe combined sensorineural hearing loss in both the right and left ears, and his bilateral hearing loss had worsened considerably since the January 2005 VA examination.  The VA examiner indicated that the Veteran's bilateral tinnitus was most likely caused by the same etiology as his hearing loss.  

With regard to the hearing loss, the VA examiner noted no description of hearing loss or tinnitus on any claims prior to October 2004.  Moreover, the Veteran's STRs showed normal hearing at separation.  The aforementioned January 2005 VA examination found a mild, high frequency sensorineural hearing loss in the right ear that was not found in the STRs, and hearing in the left ear was within normal limits at the time of the January 2005 VA examination.  The instant VA examination, however, found significantly worsened hearing loss in both ears.  The VA examiner indicated that the extent of the hearing loss, the configuration of the hearing loss, and the progression of hearing loss from normal hearing at separation and since the January 2005 VA examination is not consistent with damage that occurred during service.  However, it is consistent with the Veteran's complaints through April 2004.  Therefore, the VA examiner opined that the Veteran's constant bilateral tinnitus is most likely caused by the same etiology as his hearing loss, and that it is unlikely that his hearing loss with tinnitus was caused by military service.

In this case, the Board finds the January 2005 and March 2011 positive VA opinions to be of limited probative value.  Initially, the Board notes that the January 2005 nexus opinion was contradictory.  The January 2005 VA examiner opined that the Veteran's examination at separation showed normal hearing; therefore, his hearing loss was not caused by military noise exposure.  However, he indicated that the Veteran's bilateral tinnitus was due to military noise exposure, even though he also indicated that the tinnitus was associated with the hearing loss.  In this regard, the Board finds this medical opinion to be of limited probative value as it contradicts itself and it is unclear which part of the opinion is correct.

The Board also finds the March 2011 positive VA opinion to be of limited probative value.  In this case, there is no indication that a review of the Veteran's pertinent STRs or other post-service records was conducted by the examiner.  See Elkins v. Brown, 5 Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's failure to consider the relevant pre- and post-service medical history).  When medical history is provided by a Veteran and recorded or transcribed by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran; the critical question is whether that history was accurate and credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  Here, the March 2011 medical examiner failed to discuss the findings of normal hearing at separation and the Veteran's post-service occupational and recreational noise exposure, and its effects on the Veteran's hearing.  Furthermore, the examiner did not document any objective findings of hearing loss and/or tinnitus during the examination.  The examiner also failed to provide an opinion of the Veteran's past in-service and post-service medical history as pertaining to his hearing loss and tinnitus, its relationship to any current findings, and her rationale for her positive conclusion.  See 38 C.F.R. § 3.303(b).  Thus, this opinion was made based entirely on the Veteran's reported history, which did not appear to be complete or accurate as he failed to report his post-service occupational and recreational noise exposure.  This examination also was inadequate as it did not provide any relevant objective audiological test results or any rationale for the examiner's conclusions. 

However, the Board finds that a VA audiology examination, also dated in March 2011, that provided a negative medical nexus opinion, is entitled to greater probative weight than the aforementioned January 2005 and March 2011 VA examinations.  In this examination, provided by an audiologist, the March 2011 VA examiner provided a detailed review of the Veteran's history of noise exposure, both during and following service.  He noted that the etiology of the Veteran's bilateral tinnitus was likely the same as that of his hearing loss.  He further noted that the Veteran's hearing was found to be normal at separation from service, that he was found to have hearing loss in the right ear only in January 2005, and that his hearing loss in both ears had considerably worsened by the time of the March 2011 VA examination.  He further provided a rationale for his negative nexus opinion, noting that the pattern of hearing loss in this case was not consistent with damage that occurred during service.  

In providing this opinion, the March 2011 VA audiology examiner gave a detailed history of the Veteran's exposure to noise both during and following service.  He also discussed relevant objective audiological test findings both during the January 2005 VA examination and the instant VA examination, 

compared the testing results, and provided a detailed rationale for the extent, configuration, and pattern of the Veteran's hearing loss in support of his conclusion.  Thus, based on the above, the Board concludes the March 2011 VA audiology opinion suggesting no nexus outweighs the two favorable positive opinions mentioned above.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Furthermore, the Board notes that both the January 2005 and March 2011 VA examiners noted the Veteran's post-service history of extensive occupational and recreational noise exposure.  These records, taken as a whole, provide evidence of possible post-service intercurrent causes for the Veteran's bilateral tinnitus under 38 C.F.R. § 3.303(b). 

Thus, the Board finds that post-service medical records, as a whole, provide very negative evidence against the Veteran's bilateral tinnitus claim as they reveal bilateral tinnitus that began years after service with no connection to service, and with possible post-service intercurrent causes for his current bilateral tinnitus. 

The Board emphasizes that, while the Veteran is competent to state that he has experienced ringing in his ears over time, he is not competent to render an opinion as to the medical etiology of his current bilateral tinnitus, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. at 53.





ORDER

Service connection for tinea pedis is granted.

Service  connection for bilateral tinnitus is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


